Citation Nr: 1636421	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for calcaneocuboid tarsal coalitions and equinovarus club feet.  

2.  Entitlement to service connection for a gait disorder, to include involvement of the hips and spine.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a Board hearing in July 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  

In a September 2015 decision, the Board granted service connection for bilateral pes planus, and remanded the reopened claim of service connection for calcaneocuboid tarsal coalitions and equinovarus club feet, along with the claim of service connection for a gait disorder.

The issue of entitlement to service connection for a gait disorder, is being remanded is addressed in the remand portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

In an October 2015 rating decision, prior to the promulgation of a decision in the appeal, the RO granted service connection for bilateral pes planus with calcaneocuboid tarsal coalitions and equinovarus club feet.  

CONCLUSION OF LAW

The issue of service connection for calcaneocuboid tarsal coalitions and equinovarus club feet is no longer in appellate status.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed and it has the authority to determine jurisdiction.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.101 (2015).

In the September 2015 decision, the Board granted service connection for bilateral pes planus.  Additionally, the Board remanded the separate issue of service connection for calcaneocuboid tarsal coalitions and equinovarus club feet was remanded.  In an October 2015 rating decision, the RO implemented the award of service connection for bilateral pes planus.  At that time, the RO also granted as part of the claim, service connection for calcaneocuboid tarsal coalitions and equinovarus club feet.  Subsequently, the issue was included in a supplemental statement of the case (SSOC) and recertified to the Board as on appeal.

Due to this rating action, the full benefit sought by the Veteran, service connection for calcaneocuboid tarsal coalitions and equinovarus club feet, has been granted by the RO.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the issue and dismissal is warranted. 


ORDER

The appeal of the issue of service connection for calcaneocuboid tarsal coalitions and equinovarus club feet is dismissed.
REMAND

The Veteran seeks service connection for a gait disorder, to include as secondary to service-connected bilateral pes planus calcaneocuboid tarsal coalitions and equinovarus club feet.  

As noted in the September 2015 remand, although the March 1977 Medical Board Proceedings report indicates that all of the relevant diagnoses entered at that time existed prior to service entrance, the only disability noted on the August 1976 service entrance examination report was pes planus.  A veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015). 

In addition, service records reflect an impression of moderate pes planus with heel valgus and gastroc-soleus shortening.  Findings reported included dorsiflexion "Barely to "90°," an abducted gait, and "Boot Bites,"" bilaterally.  Given the absence of any notation on the entrance examination of an altered gait coupled with the in-service manifestations, the presumption of soundness applies, as a question arises as to whether a gait disorder preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  The "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both that (1) the disability existed prior to service and (2) that the preexisting disability was not aggravated during service." See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004). 

Private treatment records in December 2009 and February 2010 reflect osteoarthritis of the bilateral hips, and a July 2010 VA treatment record notes sciatica, as well as foot and heel pain with pins and needles sensation, and a history of a bone spur in the right foot.  In addition, the Veteran testified that his doctor had attributed a gait disorder to his service-connected pes planus.  

The March 2016 VA examiner determined that the Veteran had no gait disorder, and no hip or spine involvement associated with his foot disorder, noting no trauma or injury to the feet during service.  The opinion concludes that it is less than likely that the Veteran's hips or spine were aggravated beyond the natural progression by service or by service-connected bilateral pes planus.  As a rationale for the opinion expressed was not provided, the opinion is inadequate.  As such, and in view of the evidence, to include the grant of service connection for bilateral pes planus with calcaneocuboid tarsal coalitions and equinovarus club feet in the October 2015 rating decision, a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA gait examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should respond to the following:

a) Is it clear and unmistakable (obvious, manifest, and undebatable) that a gait disorder, pre-existed active service? 

b) If so, is it clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing gait disorder, WAS NOT aggravated (i.e., permanently worsened) during service, or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress during active duty? 

c) If any of the responses above are negative, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current gait disorder, to include involvement of the hips and spine, had its onset during, or is otherwise related to, any injury, disease or event during the Veteran's active service OR is caused or aggravated by service-connected bilateral pes planus with calcaneocuboid tarsal coalitions with equinovarus club feet.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale for all opinions expressed should be provided.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


